Citation Nr: 1635158	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected traumatic arthritis of the right shoulder, rated as 10 percent disabling prior to April 23, 2009, as 20 percent disabling from April 23, 2009, to November 23, 2009, as temporarily 100 percent disabling from November 25, 2009, to April 30, 2010, and as 30 percent disabling since May 1, 2010. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2010 rating decision, the RO assigned the Veteran's service-connected right shoulder traumatic arthritis a 20 percent disability rating, effective April 23, 2009.  In an April 2010 rating decision the RO assigned the Veteran a temporary 100 percent convalescent rating for his service-connected right shoulder disability, effective from November 25, 2009 to December 21, 2009.  In a November 2010 rating decision, the RO extended the temporary convalescent rating through April 30, 2010, and assigned a 20 percent disability rating thereafter.  In an August 2011 rating decision, the RO increased the Veteran's right shoulder disability rating to 30 percent, effective May 1, 2010.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the right shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony at an April 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in May 2014, at which time it was remanded for further development.  It is now returned to the Board.

In addition, the Board notes that in a March 2015 rating decision, the RO extended the effective dates for the 10 percent disability ratings for the Veteran's service-connected left knee traumatic arthritis and right shoulder traumatic arthritis disabilities to May 1, 1996 the day following the Veteran's discharge from active service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Board finds that additional development is required before the claims on appeal are decided.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The Board finds that none of the VA examination reports of record are adequate.  The most recent June 2014 VA examination report contained only one set of range of motion findings per extremity, with no identification of whether it reflected active or passive motion.  None of the examination reports of record address weight-bearing or nonweight-bearing.  A remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected right shoulder and left knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

(b)  The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  Indicate whether there is recurrent subluxation or instability of the left knee or right shoulder, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




